 



Exhibit 10.4
MAKO SURGICAL CORP.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
MAKO Surgical Corp., a Delaware corporation, (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.001 par value,
(the “Stock”), to the individual named below as the Grantee, subject to the
vesting conditions set forth in this Agreement. Additional terms and conditions
of the grant are set forth in this Agreement and in the Company’s 2008 Omnibus
Incentive Plan (the “Plan”).
Grant Date:                           , 200_
Name of Grantee:                                                             
Grantee’s Employee Identification Number:
                                        
Number of Restricted Stock Units (RSUs) Covered by Grant:                     
Purchase Price per Share of Stock: $.001
Vesting Start Date:                               
Vesting Schedule:
In the event that the Schedule set forth below would result in vesting of a
fractional number of RSUs, the number of RSUs that will vest will be rounded
down to the nearest whole share, and the last scheduled vesting tranche will be
rounded up, to the extent necessary, so that the full number of RSUs will have
vested.

              Number of RSUs that vest, as       a fraction of the number of  
Vesting Date   RSUs granted  
 
       
[MAKO TO INSERT VESTING SCHEDULE, such as:
       
 
       
One year anniversary of Vesting Start Date
    ___ %
 
       
Two year anniversary of Vesting Start Date
    ___ %
 
       
Etc.]
       

 

 



--------------------------------------------------------------------------------



 



By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

             
Grantee:
                          (Signature)
   
 
           
Company:
                          (Signature)
   
 
           
 
  Title:        
 
           
 
           
Attachment
           
 
                This is not a stock certificate or a negotiable instrument.

 

- 2 -



--------------------------------------------------------------------------------



 



MAKO SURGICAL CORP.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
first page of this Agreement, subject to the vesting conditions described in
this Agreement (“Restricted Stock Units”). Your Restricted Stock Units may not
be transferred, assigned, pledged or hypothecated, whether by operation of law
or otherwise, nor may the Restricted Stock Units be made subject to execution,
attachment or similar process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule and on the Vesting Dates shown on the first
page of this Agreement, provided you are in Service on the Vesting Date and meet
the applicable vesting requirements set forth in this Agreement. Except as
specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Stock Units will vest
after your Service has terminated for any reason.
 
   
Share Delivery Pursuant to Vested Units
  Shares underlying the vested shares of Stock represented by the Restricted
Stock Units will be delivered to you by the Company as soon as practicable
following the applicable anniversary of the Vesting Date, but in no event beyond
21/2 months after the end of the calendar year in which the shares would have
been otherwise delivered. The purchase price for the vested Shares of Stock is
deemed paid by your prior services to the Company.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Restricted Stock Units that have not yet vested or with
respect to which all applicable restrictions and conditions have not lapsed.
 
   
Termination For Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all your rights to your Restricted Stock Units.

 

- 3 -



--------------------------------------------------------------------------------



 



     
Leaves of Absence
  For purposes of this grant, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, the Company will have the right
to: (i) require that you arrange such payments to the Company in the form of
cash or cash equivalents, or (ii) cause an immediate forfeiture of shares of
Stock subject to the Restricted Stock Units granted pursuant to this Agreement
in an amount equal to the minimum withholding or other tax obligation, rounding
up to the nearest whole Share of Stock. In addition, in the Company’s sole
discretion and consistent with the Company’s rules and regulations, the Company
may permit you to pay the withholding or other taxes due as a result of the
vesting of your Restricted Stock Units by such other methods as the
Administrator may select, including by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker selected by
the Company to sell shares of Stock and to deliver all or part of the sales
proceeds to the Company in payment of the withholding taxes.
 
   
Retention Rights
  Neither your Restricted Stock Units nor this Agreement give you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.

 

- 4 -



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. [In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.]
 
   
Forfeiture of Rights
  To the extent permitted by applicable law, you agree that while you are a
Service Provider and for a period of twelve (12) months immediately following
your termination of Service, you shall not, directly or indirectly, solicit,
induce, recruit or encourage any employees of the Company to leave their
employment, either for yourself or any other person or entity. If you should
take actions in violation of the foregoing, the Company shall have the right to
cause a forfeiture of your rights, including, but not limited to, the right to
cause: (i) a forfeiture of any outstanding Restricted Stock Units, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the Company and ending twelve (12) months following such
termination of Service a forfeiture of any Stock acquired by you upon the
vesting of Restricted Stock Units.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant shall be adjusted (and rounded
down to the nearest whole number) if required pursuant to the Plan. Your grant
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

- 5 -



--------------------------------------------------------------------------------



 



     
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company has chosen to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. The Plan prospectus is located at                     .
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
 
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
 
   
Non-U.S. Residents
  If you are a non-U.S. resident, refer to the attached                      for
additional terms and conditions with respect to your award.

By signing the cover sheet of this Agreement, you agree to call of the terms and
conditions described above and in the Plan.

 

- 6 -